Exhibit TechTarget, Inc. Restricted Stock Unit Agreement Granted Under 2007 Stock Option and Incentive Plan AGREEMENT made as of this 2nd day of January, 2009 “(Grant Date”) between TechTarget, Inc., a Delawarecorporation (the “Company”), and (the “Participant”). For valuable consideration, receipt of which is acknowledged, the parties hereto agree as follows: 1.Issuance of RSUs.In consideration of services rendered or to be rendered to the Company by the Participant, the Company has granted to the Participant, subject to the terms and conditions set forth in this Agreement and in the Company’s 2007 Stock Option and Incentive Plan (the “Plan”), () restricted stock units (the “RSUs”), each representing the right to receive one share of common stock, $0.001 par value, of the Company (“Common Stock”).The shares of Common Stock that are issuable with respect to the RSUs are referred to in this Agreement as “Shares”.The Participant agrees that the RSUs shall be subject to the forfeiture provisions set forth in Section2 of this Agreement, the restrictions on transfer set forth in Section3 of this Agreement, and the distribution provisions set forth in Section 4 of this Agreement and Appendix A attached hereto. 2.Vesting.The RSUs shall vest in accordance with the following provisions of this Section 2 of the Agreement: (a)in the event that the Company’s Adjusted EBITDA (defined as earnings before net interest, income taxes, depreciation and amortization, as further adjusted for stock-based compensation) is greater than zero (the “Performance Metric”) in Fiscal Year 2009 then, on the date on which the Company’s Compensation Committee of its Board of Directors certifies that the Performance Metric has been achieved based on reasonable evidence produced by the Company (the “Initial Vesting Trigger Date”), twenty-five percent (25%) of the total amount of the RSUs shall vest and, thereafter, upon the conclusion of each ninety-one (91) day period following the initial anniversary of the Grant Date, the RSUs shall vest in additional six and a quarter percent (6.25%) increments such that on the fourth anniversary of the Grant Date, the RSUs grant shall be fully-vested; provided, however; in the event that the Company’s 2009 Adjusted EBITDA is less than zero, then the Initial Vesting Trigger Date for these RSUs shall be delayed until the Initial Vesting Trigger Date following the end of the first fiscal year thereafter in which the Performance Metric is achieved such that the initial twenty-five percent (25%) of the total amount of the RSUs shall vest thereupon, with the balance of the vesting thereof to follow the same schedule thereafter as contemplated above (i.e., 6.25% on each 91-day period following the applicable anniversary of the Grant Date); provided, further, that, in the event that the financial results of the Company do not result in it producing Adjusted EBITDA greater than zero for the fiscal year ending December 31, 2011, these RSUs shall expire and thereupon terminate. (b)In the event that the Participant ceases to be employed by the Company for any reason or no reason, with or without cause, prior to the anniversary of the Grant Date that precedes the fourth anniversary of the Initial Vesting Trigger Date, any Unvested RSUs (as defined below) shall, subject to the acceleration provisions hereof, be automatically forfeited to the Company.“Unvested RSUs” means the total number of RSUs multiplied by the Applicable Percentage at the time such RSUs are forfeited or such other applicable measurement date.The “Applicable Percentage” shall be (i) 100% until the Initial Vesting Trigger Date, (ii) 75% less 6.25% for each 91 days of employment completed by the Participant with the Company from and after the applicable anniversary of the Grant Date as described in Section 2(a), and(iii) zero on or after the anniversary of Grant Date that precedes the fourth anniversary of the Initial Vesting Trigger Date.The total number of Unvested RSUs that become vested on each vesting date shall be referred to as a “Vesting Tranche”. (c)Notwithstanding the terms of Section 2(a) above, in the event: (1)of the consummation a transaction resulting in a “change in control” of the Company within the meaning of Section 409A of the Internal Revenue Code (“Section 409A”), all Unvested RSUs shall immediately and without further action be deemed to be fully-vested; or (2)of termination of the Participant’s employment with the Company pursuant to Section 6(b), (c), (d) or (e) of the Amended and Restated Employment Agreement, by and between the Company and the Participant (the “Employment Agreement”), or the failure of the Company to extend the Employment Agreement following the expiration of the then-current Term, the Unvested RSUs shall vest in accordance with the terms of the Section 7(b)(iv) of the Employment Agreement; provided, that, in the event that such termination occurs during the period beginning with the January 2 of the fiscal year in which the Performance Metric is achieved and ending on the Initial Vesting Trigger Date, then the initial 25% tranche of this RSU grant shall vest on the Initial Vesting Trigger Date and the balance of the Unvested RSUs shall be subject to the terms of Section 7(b)(iv) of such Employment Agreement. (d)Any RSUs that become vested pursuant to Sections 2(b) or 2(c) shall be treated as a Vesting Tranche and shall be distributed in accordance with Section 4 hereof.
